Title: To James Madison from Robert R. Livingston, 31 October 1803
From: Livingston, Robert R.
To: Madison, James



No 88 Sir
Paris 31st Octr. 1803
The Article of the Convention that authorized the nomination of commissioners to determine certain questions under it previous to the ratification, was founded upon reasons that appeared extremely important to Mr Monroe & myself, among them were, first the full execution of the promise that I had obtained from the First Consul of a prompt discharge of the debt, which could only be Satisfied by immediate measures for carrying it into effect. 2d the right that this gave us to demand that the exchange of the ratifications Should be made in the United States instead of in France, for which it afforded the best & Strongest arguments. 3d the uncertainty of the treaties being acceptable to the President & Senate, & the possibility of its not being ratified, in which case we Should by the appointment of commissioners, & their proceeding to act, have Still acquired a very important point, because before this circumstance could be known the Board might without any extraordinary exertion have had every account liquidated, & obtained there on the recognition of the debt by the French Government, So that all the chicane of their Offices would have been avoided, & we Should have had nothing to press in future but the mere question of payment. 4th the Saving of a very considerable Sum of interest, for as we learned from the State published of our treasury that you had a large Sum at your disposition, the Secretary of the Treasury might have found it convenient to pay the bills as they were presented without even waiting the ultimate term on which they would have become due. 5th the great advantage to the country of putting a proportion of their capital as Soon as possible into the hands of our mercantile citizens, as we had Strong reasons to apprehend the war which has Since broke out. 6th the melancholy Situation in which many of our fellow citizens who were creditors of this Government were placed here, called for immediate relief—they could not go away & they were retained at great expence, a distant payment would have compelled them to make very heavy Sacrifices for a present relief—could the bills have been immediately put into their hands, those bills would the moment the News arrived of the ratification have been money, & might on the eve of a war have been So vested as to have made up for all their losses.
We named Gentlemen upon the Spot, because having put the burden of the business into Mr Skipwith’s hands, & left them very little to do we presumed that they could Serve the public at Small expence, as it would very little derange their private business, & they might manage So as to meet & adjourn at pretty long intervals.
I agreed to the appointment of Mr McClure upon his express promise not to be absent (he was then going to England) more than three weeks. The expectation of his return kept the other Gentlemen for Some time from proceeding but his delay greatly exceeding their expectation, they at length began to act & actually Sent up Several accounts to the council of State who have passed them. On the arrival of Mr McClure, about two months Since, they have Stopped all proceedings, except, as they Say, they are collecting papers (which is, in other words doing nothing, Since all these papers are prepared & collected by the agent & their Secretary, & very few are in any Sort necessary[)]. This conduct is ruinous to the creditors here whose capital has in consequence of it greatly Sunk & Such are their necessities that they are compelled to dispose of it, commercial arrangements of creditors in the United States will be defeated. All the objects we had in view in the nomination of these Gentlemen prior to the ratification are anulled, Suspicions are induced in this Government that we have Some Secret object in view & I am daily questioned on this Subject, Since it appears very extraordinary that we Should have pressed this measure & made it the foundation of the ratification in America, the moment the business of the claims is put into our hands that we Should Stop its progress & add to the calamities of the creditors of whose Situation I had So often drawn a melancholy picture. The present delays will occasion very Serious ones in passing the accounts thro’ the french boards, & Shut my mouth when I complain of them—& a question as has already been intimated to me of Some importance will arise on which I pray you to give me your instruction that I may be prepared when it Shall happen. It is Said that if the Sum overruns the 20 millions the Government will consider itself in no way bound to make up the loss of interest occasioned by the act of our board—if they refuse to add this to the certificate under an apprehension that it may Swell the debt, what am I to do? To let the whole business lay till I receive your order or take the interest on ourselves—the loss in interest by the delay of the board, by the consequent delay of the french boards, & by the litigations it may give birth to will not fall much Short of a million of livres.
If the Minister in France is as these Gentlemen contend to have no controul over the board, is neither to advise them, nor to receive information from them his Situation with this Government will in many cases be extremely painful, & many inconveniences may arise both to our Govt & its citizens.
I am fearful that our choice of Mr McClure has been very unfortunate, his opinion controuls the board, & he has So entirely lost the confidence of the public creditors, that I fear nothing he can do in future will be Satisfactory to those that are here or in America.
Enclosed are the letters which have passed between us, upon which you will form the best estimate of the Subject. I have the honor to be Sir with the highest respect & esteem Your most Obt hum: Servt
Robt R Livingston
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston. For enclosures, see n. 2.



   
   Livingston referred to article 6 of the “Convention for the Payment of Sums Due by France to Citizens of the United States,” 30 Apr. 1803 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:519–20).




   
   Livingston enclosed copies of his letters to the commissioners of claims, 25 Oct. (3 pp.; extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:177–78) and 30 Oct. 1803 (8 pp.), and copies of letters from the commissioners of claims to Livingston, 29 Oct. (2 pp.) and 1 Nov. 1803 (2 pp.). For a detailed discussion of Livingston’s difficulties with the claims commission, see Dangerfield, Chancellor Robert R. Livingston, pp. 380–84.


